Third District Court of Appeal
                               State of Florida

                         Opinion filed November 4, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-2338
                         Lower Tribunal No. 16-21464
                            ________________


                           2274 Investment, Inc.,
                                    Appellant,

                                        vs.

                              Ricardo Olloqui,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Reemberto Diaz,
Judge.

      The Cunill Law Firm, P.A., and Andrea S. Cunill, for appellant.

      De La Peña Group, P.A., and Leoncio E. de la Peña D., Otto C. de Córdoba
and Tracy Pérez, for appellee.


Before FERNANDEZ, SCALES, and MILLER, JJ.

      PER CURIAM.

      Affirmed.